         Case 3:16-cv-01947-JR          Document 76    Filed 07/22/20   Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



JANINE MCFARLAND,
                                                          Civil No. 03:16-cv-01947-JR
                              Plaintiff(s),
                                                          ORDER OF DISMISSAL
                      v.

THOMAS J. VILSACK,
Secretary of Agriculture,

                              Defendant(s).

       IT IS ORDERED that Defendant’s Unopposed Motion to Dismiss [75] is GRANTED and

this action is DISMISSED with prejudice and with each side bearing its own costs, fees and

expenses. Pending motions, if any, are DENIED AS MOOT.

       Dated this 22nd day of July, 2020.


                                                  by      /s/ Jolie A. Russo
                                                          Jolie A. Russo
                                                          United States Magistrate Judge
